Citation Nr: 0519547	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-17 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1956 until 
October 1959.  

In February 2003, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
In a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Denver, Colorado (the RO), 
service connection was granted and a noncompensable 
disability rating was assigned.  The veteran disagreed with 
assigned rating in the June 2003 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal in 
April 2004.

In September 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

Issue not on appeal

In the June 2003 rating decision, the RO granted the 
veteran's claim of entitlement to service connection of 
tinnitus.  A 10 percent disability rating was assigned.  
To the Board's knowledge, the veteran has not expressed 
disagreement with that decision.  Accordingly, it is not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

A June 2003 VA audiological examination shows that the 
veteran has an average pure tone threshold of 41 decibels in 
the right ear, with speech recognition ability of 96 percent; 
and average pure tone threshold of 66 decibels in the left 
ear, with speech recognition ability of 96 percent.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of the currently assigned noncompensable disability 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for service-
connected bilateral hearing loss, which is currently 
evaluated as noncompensably disabling.  Essentially, he 
contends that his hearing loss constitutes a severe 
disruption in his quality of life and therefore warrants the 
assignment of an increased rating.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the March 
2004 SOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran in March 
2003 which was specifically intended to address the 
requirements of the VCAA.  The letter from the RO explained 
in detail the evidence needed to substantiate his claim 
specifically advising him that medical evidence of treatment 
and diagnosis were required.  In particular, the March 2003 
letter provided the veteran with notice of the records which 
had already been requested in support of his claim.  Thus, 
this letter not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2003 VCAA letter, the veteran was informed that VA is 
responsible for making "reasonable efforts to..get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records or records 
of other Federal agencies."  Moreover, the letter 
specifically advised the veteran that his service medical 
records and verification of service had been obtained and 
further directed the veteran that if there were any other 
Federal records to be obtained, including VAMC treatment 
records, that he should advise VA so that VA could obtain 
them.  VA further advised that it would make reasonable 
efforts to obtain relevant information identified by the 
veteran, but not held by a Federal agency.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2003 letter asked the veteran to describe any 
additional information he wanted VA to obtain.  Further, the 
letter gave the veteran a specific description of the types 
of evidence that may be used to establish the severity of his 
bilateral hearing loss.  

The March 2003 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include completing consent forms and 
providing information to the RO so that all relevant evidence 
could be obtained.  [See the March 2003 letter, pages 2,3,4.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2003 letter advised the 
veteran to "tell us whether there is any additional 
information or evidence that you think will support your 
claim.  If there are no additional records, please tell 
us....If there are additional records, you can send them 
directly to us, or you can ask us to help get them for you."  
The Board believes that this request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that was necessary to substantiate 
the claim, and they properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  

The Board notes that the March 2003 letter expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in June 2003, prior to the 
expiration of the one-year period following the March 2003 
VCAA letter, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  That period has now expired.  

One final comment regarding notice is in order.  The Board 
has considered the requirements of Pelegrini v. Principi, 
17 Vet. App 412 (2004).  The veteran received notice of the 
VCAA in March 2003, prior to the initial adjudication of the 
claim in June 2003.  Thus any concerns expressed in Pelegrini 
have been addressed.  The Board notes, however, that the 
matter on appeal is the initially assigned disability rating 
flowing from the original claim of entitlement to service 
connection.  VA General Counsel has held that, in cases such 
as this one, where VA receives a notice of disagreement (NOD) 
that raises a new issue-different from the one for which the 
claim was filed the law requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but VA is not required to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue. VAOPGCPREC 8-03 (Dec. 22, 2003).

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records and has reviewed the veteran's written statements and 
contentions.  The veteran has advised that other than a 
January 2001 examination there were no private medical 
records to obtain,  and that he has not identified any VA 
treatment.  In June 2003, the veteran was afforded a VA 
Compensation and Pension (C & P) audiology examination.  

At his September 2004 hearing, the veteran testified that his 
hearing loss has increased in severity.  See hearing 
transcript, page 6.  Based on this assertion, the veteran's 
representative has argued that in order to fulfill VA's duty 
to assist the matter should be remanded for an additional VA 
examination.  The Board has considered this contention.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].

In this case, although the veteran asserted in September 2004 
that the disability is worse than described in the June 2003 
examination, he has presented no evidence in support thereof.  
See 38 U.S.C.A. § 5107(a) (West 2002) [a claimant has the 
responsibility to support a claim for VA benefits].  That is, 
he has not sought medical treatment for the hearing loss in 
the interim or presented any evidence other than his bare 
assertion that the disability has become worse.  

Moreover, except for the veteran's one unsupported assertion 
that his hearing loss has increased in severity, his written 
statements present a consistent picture of his 
symptomatology.  Specifically, the veteran asserts that his 
hearing loss causes him to be unable to hear natural sounds 
such as birds, soft spoken individuals or watch TV or listen 
to the radio at normal volume.  The statements do not 
document any recent increase in the severity of his symptoms 
and instead focus on his central contention which is that his 
symptoms, as noted in June 2003, cause a greater impairment 
to the quality of his life than that which is compensated by 
a noncompensable disability rating.

With respect to the one statement by the veteran that his 
hearing has become worse, the Board observes that the veteran 
is also service connected for tinnitus, for which a 10 
percent rating has been assigned.  Although a claimant is 
competent to report symptoms, he is not competent to 
attribute such symptomatology to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

The Board notes that the matter before it is differs from the 
facts presented in Proscelle, supra.  In its decision in 
Procselle, the Court found that the claimant had not been 
accorded a VA examination as part of the duty to assist 
development of his current claim because the Board relied 
upon a 4 year old examination which was undertaken as part of 
a previous claim which has been denied.  Here, crucially, the 
veteran has been afforded a VA C&P examination as part of 
VA's duty to assist in the development of the current claim.  
Moreover, the examination report at issue is substantially 
more current than the 4 year old examination in Proscelle.  

In short, the Board finds that the June 2003 rating 
examination is sufficiently contemporaneous such that the 
evidence of record is not "too old" to require an 
additional remand.    

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran presented 
sworn testimony at a Travel Board hearing at the RO chaired 
by the undersigned.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  See 
38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2004).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2004).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately. See 38 C.F.R. § 
4.86(a) (2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher. See 38 C.F.R. § 4.86(b) 
(2004).

Analysis

The Board has reviewed all the evidence, including the 
veteran's contentions and the June 2003 VA examination 
report.  A January 2001 private audiology examination is also 
of record, but it does not contain Maryland CNC speech 
discrimination test results and therefore is not adequate for 
VA rating purposes.  
See 38 C.F.R. § 4.85 (2004).  

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85 
(2004).  He essentially contends that his hearing loss 
disability has so severely compromised the quality of his 
life that monetary compensation is warranted.  

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

The June 2003 VA audiology examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
50
60
41
LEFT
25
75
80
85
66


Puretone threshold averages were 41 decibels in the right ear 
and 66 decibels in the left.  Speech discrimination scores at 
that time were 96 percent in both ears.  This examination 
report yielded a numerical designation of I for the right ear 
(0 to 41 percent average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination) and a 
numerical designation of II for the left ear (66 to 73 
percent average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination).  Entering the 
category designations into Table VII, a disability percentage 
evaluation of 0 percent, or noncompensable, is for assignment 
under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2004) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  The 
veteran also does meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in either ear.  Therefore, the rating under 38 C.F.R. § 4.85 
is the correct rating under the regulations for this veteran.  

In  short, the medical evidence does not support a 
compensable evaluation for the veteran's bilateral hearing 
loss under any pertinent criteria.  

The Board has also considered the statements made at the 
veteran's September 2004 hearing, explaining why he believes 
that his hearing loss warrants an increased evaluation.  The 
Board has no reason to doubt the veteran's statements, 
especially as they relate to difficulties in the use of 
hearing aids and diminished enjoyment in certain activities.  
It is clear from the evidence of record that he experiences 
hearing loss; however, the medical evidence used for rating 
the veteran's disability not show that his service-connected 
bilateral hearing loss has increased to a level greater than 
that encompassed by a noncompensable rating under the 
provisions of 38 C.F.R. § 4.85 and/or § 4.86.  As the Court 
observed in the Lendenmann case, "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  See Lendenmann, 
supra, 3 Vet. App. at 349. Here, mechanical application of 
the schedule establishes a noncompensable disability 
evaluation under Diagnostic Code 6100.

Moreover, as alluded to in the Board's VCAA discussion, 
above, there veteran is also service connected for tinnitus, 
and a 10 percent rating as been assigned for that disability.  
The veteran is not competent to distinguish between the 
problems caused by the hearing loss and those caused by the 
tinnitus,  See Espiritu, supra.

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss.    

Fenderson considerations


As discussed in the law and regulations section above, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings".  See Fenderson, 12 Vet. App. at 
126.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There are no medical findings or other 
evidence which would allow for the assignment of a 
compensable disability rating at any time during the period 
of time here under consideration. Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, February 27, 2003.



Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not now have jurisdiction 
over the issue of the an extraschedular rating for the 
veteran's service-connected bilateral hearing loss.  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  If the veteran 
wishes to have the RO consider the matter of extraschedular 
rating or ratings, he should contact the RO.   




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss is denied.  




	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


